DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at page 11, line 24: "ideas that ca be grasped" should be "ideas that can be grasped."  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: in line 5, "two adjacent linear members of the linear members" should read "two adjacent linear members of the plurality of linear members".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “A strain detecting device that detects a strain of a high pressure tank, the high pressure tank comprising […] and the strain detecting device comprises a detector.…” It is unclear how the limitations of the high pressure tank are further limiting the strain detecting device or whether the details of the high pressure tank are merely an intended use for the claimed strain detecting device. It appears this could be remedied by claiming a strain detecting device system comprising a high pressure tank and a strain detecting device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Manson et al. (U.S. Pub. 2013/0069630)
Regarding claim 6, Manson discloses a strain detecting device (Fig. 4) that detects a strain of a high pressure tank (tank 6; para. [0001]), 10and the strain detecting device (Fig. 4) comprises a detector (sensors 3) 10configured to detect expansion and contraction of the wire (sensors 3 are strain sensors and contacts are wires, paras. [0017]-[0018], [0040]).
Because Manson’s detecting device is capable of being used in conjunction with any pressure tank, including a high pressure tank having all the limitations recited in claim 6, it meets the claim. Because the scope of the claim extends to the detecting device only, and not to the tank itself, Manson is not required to expressly disclose all of the limitations of the unclaimed tank merely mentioned as an intended use. Therefore, claim 6 is anticipated.
Additionally and in the alternative, if an argument may be made that the scope of the claim is intended to extend not only to the detector, but also to the tank understood as a required component of a claimed tank-and-detector assembly, then a separate rejection is presented under 35 USC § 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884).
Regarding claim 1, Kanezaki discloses a high pressure tank (tank 10) comprising: a liner (liner 14) that is made of resin (liner 14 is resin, para. [0034]) and configured to store gas 5in a high pressure state see para. [0038]), and a gas discharge path (gas vent passage 64, Fig. 2) through which the gas having 15permeated through the liner flows from in between the liner and the reinforcing layer to the flow hole (gas between liner 14 and layer 12 flows through gas vent passage 64 into hole 32, paras. [0057]-[0058]), a gas flow path (gap between surface 24 of layer 12 and liner 14, para. [0057]) configured to guide the gas having permeated through the liner to the gas discharge path is formed in between the liner and the reinforcing layer (gas flows through the gap between surface 24 and liner 14, para. [0057]).
Kanezaki does not disclose 20the gas flow path is constituted by a linear member that is arranged along the outer surface of the liner, and a sheet that is pasted on the outer surface of the liner in a manner that the sheet covers the linear member 25from a reinforcing layer side, whereby a space through which the gas is flowable is formed around the linear member.
Eihusen teaches a pressure vessel having a liner, a shell over the liner, and a vent defined between the liner and the shell (Abstract). Eihusen teaches a linear member (vent defining element 23, 23’, or 23’’, para. [0018]) applied to an exterior surface of the liner, which is then held in place by a sheet (covering tape 26 and adhesive 25, para. [0018]). Eihusen teaches that a vent channel (28) is formed around the linear member (23, 23’, or 23’’) between the liner and the shell layer (para. [0019]). Eihusen teaches the sheet member (tape 26, Fig. 4) is arranged on the reinforcing layer side (tape 26 is adjacent composite layer 18, Fig. 4), and the tape-shaped adhesive (adhesive layer 25, para. [0018]) is arranged on -17 -a liner side (layer 25 is adjacent liner 20, Fig. 4). Eihusen teaches that the sheet member is a resin that is liquid-repellent with respect to resin material with which fibrous reinforcing member is 
Eihusen further teaches a plurality of linear members that extend together with the gas flow path, the gas flow path being formed by the plurality of linear members, 5two adjacent linear members of the linear members being parallel under any of the following interpretations:
A top portion and a bottom portion of member 23’ of Eihusen are linear members (Fig. 5), the gas flow path is formed by the plurality of linear members (see Fig. 5, paras. [0018]-[0019]), and the two adjacent linear members (top and bottom portions of 23’) are parallel (Fig. 5).
A linear member 23 forms a longitudinal vent 22 and a second linear member 23 forms a second longitudinal vent 22 (see Fig. 7, para. [0021]). The linear members 23 form the gas flow path, and two adjacent linear members 23 are parallel (Fig. 7, para. [0021]).
Eihusen teaches that forming additional area for vent channels “offers even more venting capacity for each longitudinal vent 22” (para. [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki to have a linear member (or a plurality of linear members, see above) arranged along the outer surface of the liner and a sheet pasted on the outer surface of the liner such that a space through which the gas is flowable is formed around the linear member as taught by Eihusen. One of ordinary skill in the art would have modified Kanezaki with Eihusen as proposed for the purpose of allowing gas to escape at a steadier rate and advantageously preventing the liner from bulging or buckling, as recognized by Eihusen (paras. [0017], [0019]).
Regarding claim 2, Kanezaki as modified by Eihusen includes the plurality of linear members that extend together with the gas flow path, and the gas flow path is formed by the plurality of linear members, and 5two adjacent linear members of the linear members are parallel (see any of the alternative interpretations of Eihusen’s teachings, as discussed above, as well as motivation to modify).
Additionally, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki in view of Eihusen to have multiple linear members that extend together with the gas flow path, because providing a plurality of linear members would be obvious as a mere duplication of parts, as there is no new or unexpected result produced by the duplication of parts. See MPEP 2144.04(VI).
Regarding claim 3, Kanezaki further discloses a portion of the cap that faces the liner (surface 26, Fig. 1) is formed with 10an inlet (opening 60, Fig. 1) of the gas discharge path (gas vent passage 64, Fig. 2), and part of the gas flow path overlaps the inlet of the gas discharge path (gas from gap between surface 24 and liner 14 flows directly into gas vent passage 64, see Fig. 1; paras. [0057]-[0058]).
Regarding claim 4, Kanezaki further discloses the liner (liner 14) includes converging portions that are located at both ends (rounded ends of liner 14, Fig. 1) of an axial direction of the liner (direction X—Y is an axial direction, Fig. 1), and a body portion (body portion 18, Fig. 1) that is flanked by the converging portions (rounded ends are on either side of body portion 18, Fig. 1), and 20part of the gas flow path extends in a circumferential direction of the body portion (the gap between surface 24 and liner 12 extends around body portion 18, see Fig. 1)
Additionally, or in the alternative, Kanezaki as modified by Eihusen includes the gas flow path extends in a circumferential direction because the vent (22) of Eihusen extends in a circumferential direction (see.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884) and in further view of Fujiki (U.S. Pub. 2018/0163926).
Regarding claim 5, Kanezaki as modified by Eihusen above further discloses the sheet (covering tape 26) includes 25a sheet member (tape 26) that is arranged on the reinforcing layer side (tape 26 is adjacent composite layer 18, Fig. 4 of Eihusen), and a tape-shaped adhesive member (adhesive layer 25, para. [0018] of Eihusen) that is arranged on -17 -a liner side (layer 25 is adjacent liner 20, Fig. 4 of Eihusen), the sheet member is resin that is liquid-repellent with respect to resin material with which fibrous reinforcing member is impregnated (para. [0018] of Eihusen).
Kanezaki in view of Eihusen does not expressly disclose 5the adhesive member is resin that has a same elastic modulus as the liner.
Kanezaki teaches that different linear expansion coefficients between components can result in thermal stress caused by changes in temperature, and that components such as the cap and a plug may be formed of the same material or materials with the same properties to reduce this thermal stress and improve durability of the tank (paras. [0010], [0068]). Kanezaki further teaches that the liner (14) is made of resin, and is capable of containing a hydrogen gas (para. [0034]). Kanezaki further discloses that the yield stress of the resin selected for the liner should be considered (para. [0049]). However, Kanezaki does not disclose a particular resin or elastic modulus for the liner.
Eihusen teaches that the liner may be a polymeric or other non-metal resilient material that provides a gas barrier (para. [0002]-[0004]). Eihusen teaches that the tape material may be vinyl (para. [0018]). However, Eihusen does not disclose a particular material for the liner or an elastic modulus for the liner or adhesive member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki/Eihusen to have the adhesive member be a resin that has a same elastic modulus as the liner because (1) one of ordinary skill in the art would select an adhesive that is compatible with the liner, including selecting an adhesive having a same elastic modulus to ensure a similar thermal expansion, as recognized by Kanezaki for improving the durability of the tank (paras. [0010], [0068]); (2) one of ordinary skill in the art would select a material for the liner that is a same material as the adhesive member, as suggested by Eihusen (para. [0018]) and Fujiki (para. [0017]) in order to ensure compatibility between the liner and adhesive member; and/or (3) the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884) and Manson et al. (U.S. Pub. 2013/0069630).
Regarding claim 6, Kanezaki discloses a high pressure tank (tank 10) comprising: a liner (liner 14) that is made of resin (liner 14 is resin, para. [0034]) and configured to store gas 5in a high pressure state (liner 14 contains high pressure gas, paras. [0033]-[0034]); a reinforcing layer (layer 12) that covers an outer surface of the liner (layer 12 covers liner 14, para. [0033]); and a cap (cap 16) that is attached to the liner (cap 16 is attached to liner 14, Fig. 1), wherein 10the cap (cap 16) is formed with a flow hole (supply/discharge hole 32, Fig. 1) through which the gas flows from outside of the liner to inside of the liner or from inside of the liner to outside of the liner (gas flows through supply/discharge hole 32, see para. [0038]), and a gas discharge path (gas vent passage 64, Fig. 2) through which the gas having 
Kanezaki does not disclose 20the gas flow path is constituted by a linear member that is arranged along the outer surface of the liner, and a sheet that is pasted on the outer surface of the liner in a manner that the sheet covers the linear member 25from a reinforcing layer side, whereby a space through which the gas is flowable is formed around the linear member, and wherein the linear member is a wire.
Eihusen teaches a pressure vessel having a liner, a shell over the liner, and a vent defined between the liner and the shell (Abstract). Eihusen teaches a wire linear member (vent defining element 23, para. [0018]) applied to an exterior surface of the liner, which is then held in place by a sheet (covering tape 26 and adhesive 25, para. [0018]). Eihusen teaches that a vent channel (28) is formed around the linear member (vent defining member 23, para. [0018]), between the liner and the shell layer (para. [0019]). Eihusen further teaches that the disclosed vent arrangement “allows gas, such as hydrogen, to escape at a steadier rate, preventing leak detector disturbances, as well as preventing the liner 20 from bulging or buckling inwardly” (para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki to have a wire linear member arranged along the outer surface of the liner and a sheet pasted on the outer surface of the liner such that a space through which the gas is flowable is formed around the linear member as taught by Eihusen. One of ordinary skill in the art would have modified Kanezaki with Eihusen as proposed for the purpose of allowing gas to escape at a steadier rate and preventing the liner from bulging or buckling, as recognized by Eihusen (para. [0017]).

Manson teaches a monitoring system for a high pressure vessel (para. [0001]). Manson teaches a pressure vessel having a hollow liner (1) covered by a fiber reinforced composite shell (2) and a sensing system comprising sensors (3) embedded into the pressure vessel (para. [0040]). Manson teaches that the sensors are strain sensors (para. [0018], [0040]). Manson further teaches that the strain sensors incorporated into the shell of the vessel “allow for an early detection of critical sized flaws and their corresponding location” and “provide information regarding shell damage and further enhance the overall safety of the liner-shell combination” (paras. [0018], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki/Eihusen to have a strain detecting device comprising a detector configured to detect expansion and contraction of the wire as taught by Manson for the purpose of allowing for early detection of flaws and damage in the vessel and enhance safety, as recognized by Manson (paras. [0018], [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2019/0257473 to Kanezaki et al. discloses a high pressure tank having a cap and a discharge flow path extending from a space between a liner and a reinforcing layer through the cap to an opening in the cap.
U.S. Pub. 2008/0148853 to Kim discloses a tank system having an inner liner and a shell surrounding the inner liner, and a monitoring system comprising a plurality of wires covered by a cover layer (see e.g., Fig. 1D).
U.S. Pub. 2018/0274725 to Chung et al. discloses a pressure tank having a liner, a composite layer surrounding the liner, and a spacer between the liner and the composite layer that forms gas vent channels in a circumferential and axial direction.
U.S. Pub. 2020/0116305 to Sawai discloses a pressure vessel having a liner and a reinforcing layer, the liner having an adhesive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731